United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 18, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30690
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

RANDY E RHEN, JR.

                      Defendant - Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 6:04-CR-60068-1
                        --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Randy

E. Rhen, Jr., has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Rhen has not filed a response.      Our independent review

of counsel’s brief and the record discloses no nonfrivolous

issues for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.